In an action to recover damages for personal injuries and wrongful death, plaintiff appeals from an order of the Supreme Court, Suffolk County (Gerard, J.), dated June 4, 1984, which granted defendants’ motions for summary judgment and denied plaintiff’s cross motion for summary judgment.
Order affirmed, with one bill of costs payable to respondents appearing separately and filing separate briefs.
*204Plaintiff’s decedent was hired by defendants Kimbrow to transport the latters’ 28-foot boat from their home to a marina for repair. The decedent borrowed a 22-foot float-on trailer from his friend, defendant Rossi, to transport the boat. While attempting, by himself, to transfer the boat from its cinder-block supports to the trailer, the decedent was fatally crushed.
Labor Law § 240 (1) and § 241 (6), as well as Vehicle and Traffic Law § 388, are inapplicable to the case at bar. Plaintiff’s reliance upon these statutes was therefore erroneous. There is no evidence of negligence on the part of the defendants. Lazer, J. P., Gibbons, Weinstein and Lawrence, JJ., concur.